                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


KENDRICK ROBINSON,                           )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 2:21-cv-02204-JTF-cgc
                                             )
U.S. SMALL BUSINESS ADMIN.,                  )
ISABELLA CASILLAS GUZMAN,                    )
Administrator                                )
                                             )
       Defendants.                           )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           TO DISMISS PLAINTIFF’S COMPLAINT SUA SPONTE


       On April 1, 2021, Plaintiff filed a pro-se Complaint alleging that Defendants violated the

Coronavirus Aid, Relief, and Economic Security Act, Pub.L. 116-136 (2020) or the “CARES Act”

because Defendants failed to provide Plaintiff with additional federal funds that he applied for to

help keep his business operational. (ECF No. 1.) In the Complaint, Plaintiff also requested

injunctive relief in the form of an Order compelling Defendant to grant the funding requested.

(Id.) On May 17, 2021, the Clerk of Court erroneously entered an entry of default, ECF No. 15,

which the Court later set aside. (See ECF No. 19.) On May 18, 2021, the Magistrate Judge entered

a Report and Recommendation, recommending that the Court dismiss, sua sponte, Plaintiff’s

Complaint for lack of subject-matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3). (ECF No.

17, 2-3.) The Report and Recommendation also noted that any objections or exceptions to the

Report and Recommendation must be filed with (14) days. (Id. at 3.) On May 25, 2021, Plaintiff

filed a deficient Response and failed to properly object to the Report and Recommendation. (ECF
No. 18.) On June 1, 2021, the Court entered an Order extending Plaintiff’s time to file objections

to the Report and Recommendation by an additional (14) days. (ECF No. 20.) However, Plaintiff

did not file any objections by the June 15, 2021 deadline. In the Order, the Court also informed

Plaintiff that the failure to file objections within the (14) day period may constitute a waiver of

review by the district court and any further appeal. Miller v. Currie, 50 F. 3d 373, 380 (6th Cir.

1995.) (ECF No. 20, 2.) For the following reasons, the Court finds that the Magistrate Judge’s

Report and Recommendation should be ADOPTED, and Plaintiff’s Complaint should be

DISMISSED.

                                    I.     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge

must enter a recommended disposition, including, if appropriate, proposed findings of fact.”

Fed. R. Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any

party who disagrees with a magistrate’s proposed findings and recommendation may file written

objections to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted.)

Upon review, the district court may accept, reject, or modify the proposed findings or



                                                 2
recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive evidence or recommit

the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-

SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015).

       Usually, district court must review dispositive motions under the de novo standard.

However, a district court is not required to review “a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 474 U.S. 140, 150 (1985). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

       The Court has fully reviewed the record in this case, including Plaintiff’s Complaint, First

and Second Motions for Preliminary Injunction, Motion for Judgment, Motion for Hearing, and

Response to Order to Show Cause. (ECF Nos. 7, 10, 12, 14 & 18.) The Court denied Plaintiff’s

Motion for Hearing on June 1, 2021. (ECF No. 20.) As noted above, Plaintiff filed deficient

Motions for Preliminary Injunction, ECF Nos. 7 & 10, and filed another deficient Response to the

Order to Show Cause. (See ECF No. 18.)

       The Court has also reviewed de novo the Magistrate Judge’s Report and Recommendation.

(ECF No. 17.)     As discussed, supra, Plaintiff filed deficient objections to the Report and

Recommendation and also failed to file proper objections after the Court granted him an additional

(14) days to respond. (See ECF No. 20.) Therefore, after a full review of the Magistrate Judge’s

Report and Recommendation, including the “Proposed Conclusions of Law”, the Court adopts the

Magistrate Judge’s Recommendation that Plaintiff’s Complaint be Dismissed, sua sponte.

       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation and DISMISSES, sua sponte, Plaintiff’s Complaint with prejudice.



                                                3
IT IS SO ORDERED on this 30th day of June 2021.



                                        s/John T. Fowlkes, Jr.
                                        John T. Fowlkes, Jr.
                                        United States District Judge




                                    4
